Citation Nr: 9908731	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  93-25 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for mild organic 
brain syndrome, dysthymic disorder, due to skull fracture, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for headaches, due 
to skull fracture, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and two of his doctors

INTRODUCTION

The veteran had active service from February 1943 to January 
1946 and March 1951 to March 1968.  

In a rating decision dated in January 1993, the RO granted 
service connection for mild organic brain syndrome as a 
residual of the veteran's skull fracture and assigned a 10 
percent rating for that disability, effective in June 1992, 
under the provisions of Diagnostic Codes 5296-9310 of the 
Department of Veterans Affairs (VA) Schedule of Rating 
Disabilities.  The Board of Veterans' Appeals (Board) 
remanded the case in December 1995.  

In a rating decision dated in September 1996, the RO granted 
service connection for headaches as a residual of skull 
fracture and included that condition with the service-
connected organic brain syndrome, which was assigned a 10 
percent evaluation.  The Board remanded the case in June 
1997.  At that time, the Board also denied increased 
evaluations for chronic dizziness and tinnitus and slurred 
speech.  Additionally, the Board granted a 20 percent rating 
for pill-over tremor of the right hand and a 20 percent 
rating for pill-over tremor of the left hand.  

In a January 1998 rating decision, the RO determined that 
separate ratings were warranted for organic brain syndrome 
and headaches.  The RO assigned a 10 percent evaluation for 
mild organic brain syndrome, dysthymic disorder, residual of 
skull fracture, effective in June 1992, and a 10 percent 
evaluation for complaints of headaches, residual of skull 
fracture, effective in June 1992.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.   

2.  The veteran's headaches are due to head trauma; and he 
does not experience headaches with characteristic prostrating 
attacks occurring on an average once a month over several 
months.  

3.  The veteran's organic brain syndrome is productive of no 
more than definite impairment in social and industrial 
adaptability. 

4.  The veteran's organic brain syndrome is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, sleep impairment, and mild memory loss; 
however, the veteran is functioning satisfactorily, with 
routine behavior, self-care, and normal conversation.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for organic 
brain syndrome, dysthymic disorder are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 
4, Diagnostic Codes 8045, 9304 (1996); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 8045, 9304 
(1998).  

2.  The criteria for an evaluation in excess of 10 percent 
for headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic 
Codes 8045, 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for entitlement to 
increased ratings for organic brain syndrome with dysthymic 
disorder and headaches are well-grounded within the meaning 
of 38 U.S.C.A. § 5107, that is, they are plausible, 
meritorious on their own or capable of substantiation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board further finds 
that the VA has met its duty to assist in developing the 
facts pertinent to the veteran's claims.  38 U.S.C.A. § 5107. 

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

With regard to the claim for entitlement to an increased 
evaluation for headaches, the Board notes that a military 
treatment record dated in May 1990 shows that the veteran 
complained of a splitting headache for two days and not being 
able to rest or sleep.  The veteran also underwent a VA 
examination in July 1992.  According to that report, the 
veteran had headaches 80 percent of the days and they lasted 
between 10 percent and 40 percent of the day.  At a VA 
neuropsychiatric examination in February 1992, the veteran 
described his headache as a pressure type pain without other 
associated symptoms, such as nausea, vomiting, blurred 
vision, paresthesia, numbness or weakness affecting one side 
of the body, etc... 

At a June 1992 RO hearing, the veteran testified that he woke 
up every night between 2:00 and 3:00 in the morning with a 
severe headache and that he took Motrin and returned to 
sleep.  He added that he also took Motrin before going to bed 
and that his headaches during the day were not as severe as 
those during the night.  The veteran's doctor also presented 
testimony.  According to the doctor, the veteran did not have 
nausea or vomiting with his headaches.  

According to a military treatment note dated in November 
1993, the veteran had a severe headache in the frontal area 
and on top of his head for the past two days and that the 
discomfort awakened him at night.  In a letter dated in 
February 1993, a United States Air Force doctor noted that 
the veteran reported having frequent nocturnal headaches. 

At a VA examination in February 1996 for diseases of the 
brain, the veteran reported that his headaches basically 
occurred at night and that they were, therefore, controlled 
by taking 800 mg. of Motrin at bedtime.  He also related that 
the headaches would wax and wane.  The examiner noted "[a]s 
to his musculoskeletal headaches, these may be post previous 
trauma, but it is not severe enough as they could be 
controlled with Motrin at bedtime only."  

At a VA neurological examination in November 1997, the 
veteran complained of nocturnal headaches occurring three to 
four times a week which woke him up in the middle of the 
night.  According to the veteran, the headaches lasted 
approximately one hour and felt like a persistent dull ache, 
which he rated as a 5 on a 10-point pain scale.  He related 
that the headaches interfered with his sleep but that once a 
headaches was over he was able to return to sleep.  The 
headaches were located generally in the right retroauricular 
area, and the veteran related that that area was sore to 
touch.  He also reported that he might have bifrontal or left 
frontal headaches during the day but that those headaches 
were milder, which he rated as a 3 on a 10-point pain scale.  
The headaches during the day lasted hours, according to the 
veteran.  He added that he had to quit work and go home if he 
experienced the daily headaches while at work.  He also 
related that Motrin helped somewhat with the headaches, and 
that he took an occasional aspirin.  At a VA psychiatric 
examination in November 1997, the veteran related that he had 
worked in part-time real estate and writing after retiring 
from the service, but that he had never worked a "9 to 5 
job" primarily because of his loss of balance and headaches.  

Under Diagnostic Code 8045, purely subjective complaints such 
as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  38 C.F.R. Part 4.

Thus, the highest rating available under Diagnostic 
Code 8045, a 10 percent evaluation, is already assigned for 
the veteran's service-connected headaches.  

Diagnostic Code 8100 pertains to the evaluation of migraine 
headaches.  Under that Diagnostic Code, headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation, headaches with characteristic prostrating 
attacks occurring on an average once a month over last 
several months warrant a 30 percent evaluation, headaches 
with characteristic prostrating attacks averaging one in 2 
months over last several months warrant a 10 percent 
evaluation, and headaches with less frequent attacks warrant 
a noncompensable evaluation.  38 C.F.R. Part 4.

As the evidence discussed shows, the veteran has complained 
of daily headaches, reported that headaches which lasted 
hours during the day caused him to quit work and go home, and 
attributed industrial impairment to his headaches, along with 
balance problems.  However, it appears that his headaches are 
more severe at night and that the headaches at night are 
relieved with Motrin.  Additionally, the most recent medical 
evidence shows that the veteran rated the pain caused by his 
night time headaches as a 5 on a 10-point pain scale and the 
pain caused by his day time headaches as a 3 on a 10-point 
pain scale.  In light of the veteran's descriptions of the 
headaches and the fact that the headaches which occur during 
the day are less severe than those at night, which are 
relived by Motrin, the Board does not find that the veteran's 
headaches, while occurring very frequently, can be reasonably 
considered to be prostrating attacks.  The Board also points 
out that, in a November 1993 treatment note, it was noted 
that the veteran reported that he was unable to work as a 
real estate broker because he could not go up and down 
stairs.  

Therefore, the Board finds that the criteria for an 
evaluation in excess for 10 percent for headaches under 
Diagnostic Code 8100 are not met and that the criteria for a 
10 percent for headaches due to trauma more adequately 
reflect the disability picture presented by the veteran's 
headaches than the criteria for a 30 percent evaluation under 
Diagnostic Code 8100.  38 C.F.R. § 4.7.  

As for the veteran's organic brain syndrome with dysthymic 
disorder, the Board notes that organic mental disorders due 
to trauma are evaluated under Diagnostic Code 9304.  
38 C.F.R. Part 4, Diagnostic Code 8045.  The Board also notes 
that the entire section of the VA Schedule for Rating 
Disabilities dealing with evaluation of mental disorders was 
changed and specifically the criteria for evaluating organic 
brain syndrome under Diagnostic Code 9304 were changed while 
the current appeal was pending.  See 38 C.F.R. §§ 4.125-4.130 
(1998).  Where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  

Under the old provisions of Diagnostic Code 9304, impairment 
of intellectual functions, orientation, memory and judgment, 
and lability and shallowness of affect of such extent, 
severity, depth, and persistence as to produce total social 
and industrial inadaptability warrant a 100 percent 
evaluation.  Less than 100 percent, in symptom combinations 
productive of severe impairment of social and industrial 
adaptability warrants a 70 percent evaluation; and 
considerable impairment of social and industrial adaptability 
warrants a 50 percent evaluation.  

Definite impairment of social and industrial adaptability 
warrants a 30 percent evaluation.  In Hood v. Brown, 4 Vet. 
App. 301 (1993), the United States Court of Veterans Appeals 
(Court) stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. 9-93 (November 9, 1993).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).  Mild impairment of social and 
industrial adaptability warrants 10 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Code 8045.

The VA examiner in July 1992 described the veteran's organic 
brain syndrome as mild with mild impairment in cognitive 
functioning involving action at the examination.  However, 
that examiner also agreed with the assessment of the 
veteran's doctor at that RO hearing that the veteran was 
"not minimally impaired but moderately impaired to 
moderately severe."  Additionally, that examiner reported 
that the veteran certainly had a decrease of occupational and 
social functioning secondary to his problems which the 
examiner appeared to find were the residuals of the brain 
trauma sustained in service and assigned a GAF of 60.  

At a VA psychiatric examination performed in February 1996, 
the veteran's mood was described as mildly to moderately 
depressed.  The examiner diagnosed organic mood disorder and 
dysthymic disorder of mild to moderate severity secondary to 
organic mood disorder.  According to the examiner, the 
veteran's "global overall functioning throughout the last 
year has va[]cillated between 50-60%."   

At a VA psychiatric examination in November 1997, the veteran 
denied that psychiatric reasons caused his difficulty with a 
job.  He also related that he had lots of friends and was 
very social.  He denied that anything other than loss of 
balance and his continued headaches have caused him 
difficulties in an industrial occupational and social 
impairment, except for what he described in regard to his 
wife stating that at times he can be moody and difficult.  
The diagnosis was residual skull fracture, mild organic brain 
syndrome, history of dysthymic disorder; and the examiner 
also assigned a GAF of 75/65 with current functioning at 
about 75.  According to the examiner:

[The veteran] appears to be doing quite well 
actually in regard to his mild organic situation 
and goes out of his way to tell me so.  He did not 
present as being labile here during the interview 
at all.  He told [m]e that his difficulties with 
employment were primarily due to his loss of 
balance and continued headaches.  He states that he 
actually has a wonderful life because he has a 
wonderful wife and 10 successful children.  He may 
have been downplaying a little bit his situation as 
when he did try to leave the building he had a lot 
of difficulties organizing himself to do so, which 
would account for his actual functioning at about 
75.  

The Board notes that GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders, 32 
(4th ed. 1994).  A GAF of 50 is defined as "serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  A GAF of 60 is defined as "moderate 
symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) OR any moderate impairment in 
social, occupational, or school functioning (e.g., few 
friends, conflict with peers or co-workers)."  Additionally, 
a GAF of 61 to 70 is defined as "some mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  A GAF of 71 to 80 indicates "if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  

Thus, the 1996 VA examiner diagnosed organic mood disorder 
and dysthymic disorder of mild to moderate severity; and it 
appears that one examiner found that the veteran at times 
experienced serious symptoms, more than moderate, according 
to the GAF scale.  Additionally, the VA physician in July 
1992 determined that there was between moderate impairment 
and moderately severe impairment.  Therefore, the Board finds 
that a case could be made for finding that the evidence of 
record is in equipoise as to finding that the veteran's 
organic brain syndrome with dysthymic disorder is productive 
of definite impairment in social and industrial adaptability 
.  Additionally, it is felt that to further delay reaching a 
final decision on the appeal of the claim in question by 
remanding again in order to try to obtain additional evidence 
would not be in the best interests of the veteran.  
Therefore, resolving doubt in the veteran's favor, the Board 
finds that the criteria for a 30 percent evaluation under 
Diagnostic Code 9304 are met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. Part 4 (1996).  

However, the veteran's organic brain syndrome was 
consistently described as mild by examiners.  Also, the 
majority of GAF's assigned were 60 or higher; and definite 
refers to social and industrial inadaptability that is more 
than moderate in degree.  Therefore, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran's organic brain syndrome with dysthymic disorder is 
productive of more than definite impairment in social and 
industrial adaptability.  

Under the new provisions of Diagnostic Code 9304, the 
criteria for a 30 percent evaluation are occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrant a 50 percent rating.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name warrant a 100 rating.  38 C.F.R. Part 4.  

The February 1992 VA neuropsychiatric examination revealed 
that the veteran was oriented time three, and his affect was 
appropriate though quite anxious.  His remote and recent 
memory were described as excellent.  His fund of knowledge 
was excellent.  His proverb interpretation was precise and 
correct and the similarities were normal.  He was able to 
carry out serial 7's without any difficulty at all.

The veteran also underwent a VA examination in July 1992.  
The examiner reported that the veteran had increased 
emotional lability and that his mood was "characterized by 
some things as depression."  It was also noted that there 
was no suicidal ideation or plans; and that his affect went 
toward lability but was appropriate.  There were no 
hallucinations, delusions or ideas of reference; and it was 
noted that the veteran was very productive.  Also according 
to the examination report, the veteran was preoccupied with 
how badly he felt and about how people did not understand the 
problems he was having.  The examiner also reported that the 
veteran had at one time had an IQ of 140 and that he was at 
below low-normal range of intellectual functioning at the 
time of the examination.  It was also noted that his 
concentration was markedly decreased.  His remote memory 
function was very intact, his recent past was comparatively 
intact, and his very recent past was continually disturbed.  
Additionally, impulse control was somewhat decreased compared 
to what it used to be.  With regard to judgment, there were 
many aspects of his intellectual judgment that were down as 
well as his social judgment

The veteran underwent another VA psychiatric examination in 
January 1993 by the same examiner who examiner him in July 
1992.  The veteran's mood was characterized by depression.  
His abstract thinking was intact.  He had memory disturbance 
in all aspects of his memory, long term and short term.  His 
judgment was occasionally decreased.  The veteran was still 
showing the anxiety disorder from central nervous system 
damage as characterized by lightheadedness, dizziness, belly 
aches, nausea fairly frequently, frequent urination, being 
all hyped up and on edge, exaggerated startle response, all 
typified with general anxiety.  The examiner added that the 
veteran had not functioned at his capacity at any time.  

At a VA psychiatric examination performed in February 1996, 
the veteran was described as neatly dressed.  The examiner 
also related that the veteran's anxiety was appropriate for 
the interview circumstances and his speech was spontaneous 
and productive.  His affect was labile.  According to the 
examination report, "[h]e tear[ed] easily....[h]e also 
smile[d] easily, more or less related to the content of 
thought in typical organic brain syndrome form of lability of 
affect rather than some other type of psychiatric affective 
disorder."  His mood was mildly to moderately depressed 
although he did not seem to be quit as aware of how depressed 
he probably was subjectively as he appeared to look 
objectively.  He denied suicidal ideation and he had never 
had psychiatric treatment.  With regard to content of 
thought, there was no evidence of psychosis or neurosis.  The 
examiner described the veteran has basically a compulsive, 
conscientious, hard-working, diligent-type person by 
lifestyle with longstanding stability in relationships and in 
job choice.  He had no hallucinations, delusions, auditory or 
visual, bizarre thought processes or anything else to suggest 
psychotic problems of any kind.  He had good reasoning 
ability and good thinking ability.  Examination also revealed 
that his orientation was good to time, place and person.  His 
memory was very sharp for remote incidents and good for 
relatively recent incidents.  His learning ability was 
compatible with that of a 73-year-old person; however, he 
probably had a mild memory deficit in new learning.  His 
judgment was good.

Also, at the November 1997 VA neurological examination, the 
veteran reported a mildly depressed mood and decreased 
energy, impaired concentration and memory.  He denied any 
changes in appetite, guilty ruminations, suicidal ideation or 
early morning wakening.  

At a VA psychiatric examination in November 1997, examination 
revealed that the veteran was neat, clean and tidy.  He was 
oriented times three, and his memory was intact.  His insight 
was fair to good and judgment was good for hypothetical 
situations.  He denied audio or visual hallucinations.  There 
was no flight of ideas and no blocking.  His rate and flow of 
speech were normal.  There is no evidence or description of 
panic attacks, difficulties with impulse control or other 
psychiatric symptoms which might interfere with activities.  
The examiner also reported that the veteran seemed somewhat 
disoriented when he left the office as to how to get out of 
the building and was given directions twice in order to do 
so.  

Thus, it is some probative evidence of memory loss, but the 
preponderance of the evidence is against finding that the 
veteran's organic brain syndrome with dysthymic disorder is 
productive of the degree of short-term and long-term memory 
impairment contemplated for a 50 percent rating under the new 
diagnostic criteria.  The veteran appears to retain more than 
highly learned material and does not appear to have forgotten 
how to complete tasks.  Additionally, the preponderance of 
the evidence is against finding that the veteran's organic 
brain syndrome with dysthymic disorder is productive of 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands; impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood other than 
mildly depressed mood and anxiety, or difficulty in 
establishing and maintaining effective work and social 
relationships.  Therefore, the Board finds that the criteria 
for an evaluation in excess of 30 percent under the new 
provisions of Diagnostic Code 9304 are not met.  38 C.F.R. 
Part 4 (1998).  

Additionally, the Board finds that the criteria for a 30 
percent rating under the new diagnostic criteria more closely 
reflect the severity of the veteran's organic brain syndrome 
with dysthymic disorder than the criteria for a 50 percent 
rating under Diagnostic Code 9304.  The Board finds that the 
preponderance of the evidence shows that the veteran's 
organic brain syndrome is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, sleep 
impairment, and mild memory loss; however, the veteran is 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation normal.  38 C.F.R. § 4.7, Part 4, 
Diagnostic Code 9304 (1998).  

The Board also notes that the Court has held that the Board 
is precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998) in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
has further held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of the VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for entitlement to an evaluation in excess of 10 percent for 
headaches and an evaluation in excess of 30 percent for 
organic brain syndrome with dysthymic disorder.  


ORDER

An increased evaluation for headaches is denied.  

A 30 percent evaluation for organic brain syndrome, dysthymic 
disorder, is granted, subject to the provisions governing the 
award of monetary benefits.  


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

